DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wei (US Patent #10,148,494) in view of Li et al. (US 2016/0057161), and further in view of Maruyama (US 2017/0288433). 
  	Regarding claim 1, Wei teaches a wireless battery management system comprising: 
 	a manager node storing network configuration information when operating in a first mode (Col 5, lines 5-13, …..When the network device 100 is in AP mode (first mode) and the network environment configuration does not exist, the access point module 120 detects whether a master access point having the network environment configuration exists; when the master access point exists, the access point module (manager node) 120 receives the network environment configuration from the master access point and stores the network environment configuration), and when operating in a second mode (STA mode) (Col 5, lines 35-50, …..When the network device 100 is in STA mode and the network environment configuration does not exist, the station module 130 detects other network device 100 having the network environment configuration and in AP mode, and then interconnects with the detected network device 100 to receive the network environment configuration from the interconnected network device 100 and stored the received network environment configuration), but does not specifically teach checking one or more monitor nodes being joined in a short-range wireless network using the network configuration information to establish the short-range wireless network along with each of the checked one or more monitor nodes; and 

 	However, in related art, Li teaches checking one or more monitor nodes being joined in a short-range wireless network using the network configuration information to establish the short-range wireless network along with each of the checked one or more monitor nodes (Paragraph [0103]…… transmitting the configuration information of the wireless LAN to the checking device comprises: the terminal device transmitting the configuration information of the wireless LAN to the checking device through a mobile telephone communication network; or the terminal device being connected to the wireless LAN according to the configuration information of the wireless LAN, transmitting the configuration information of the wireless LAN to the checking device in the form of encryption through the wireless LAN). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Li’s teaching about checking one or more monitor nodes being joined in a short-range wireless network using the network configuration information to establish the short-range wireless network along with each of the checked one or more monitor nodes with Wei’s invention in order to securely accessing a network (See Li, Abstract).  
 	The combination of Wei and Li fail to teach one or more monitor nodes storing joining information for joining in the short-range wireless network when operating in the first mode, and when operating in the second mode, joining in the short-range wireless 
 	However, in related art, Maruyama teaches one or more monitor nodes storing joining information for joining in the short-range wireless network when operating in the first mode (Paragraph [0025], teaches the communication system transmits and receives information by connection of communication one-to-one using short distance wireless communication such as Bluetooth (registered trademark) between an electronic timepiece 40 (an external device to a smartphone 10) and an electronic device such as a smartphone 10 (predetermined external device to an electronic timepiece 40). [0030], teaches the RAM 43 provides a working memory space to the CPU 41 and stores temporary data and various setting data. The setting data stored in the RAM 43 includes connection destination information 431 which is information regarding the external device which is the communication connection party communicating with the electronic timepiece 40 by Bluetooth and battery history information 432 which holds in an array time series data of the BLD value (time series information regarding output voltage) according to the measuring value by the voltage detecting circuit 551 of the output voltage from a battery 552 of the power supplying unit 55), and 
 	when operating in the second mode, joining in the short-range wireless network on the basis of the joining information to transmit battery data to the manager node (Paragraph [0025, 0030, 0060, 0077, 0123, and 0148], especially Paragraph [0060] teaches  in the manual connection and in the first connection of the day in the automatic communication connection regarding the date/time obtaining operation, the above-described battery history information 432 is transmitted from the electronic timepiece 40 to the smartphone 10. That is, the smartphone 10 obtains the battery history information 432 at least once a day (every information update term). The frequency that the battery history information 432 is obtained is not limited to the above, but it is set so that the interval is equal to or shorter than the maximum obtainable time of the battery history information 432). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Maruyama’s teaching about when operating in the second mode, joining in the short-range wireless network on the basis of the joining information to transmit battery data to the manager node with Wei’s and Li’s invention in order to estimate a battery remaining amount which the battery is able to discharge based on the obtained time series information (See Maruyama, Abstract).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sayana et al. (US 2010/0238984) in view of Wei (US Patent #10,148,494) in view of Li et al. (US 2016/0057161), and further in view of Maruyama (US 2017/0288433). 
 	Regarding claim 6, Sayana teaches a manager node comprising: 
a first wireless communication unit configured to communicate using a primary channel; a second wireless communication unit configured to communicate using a secondary channel (Paragraphs 0023, and 0033; Claim 1), but does not specifically teach a manager storage storing network configuration information; and a manager controller configured to store the network configuration information in the manager storage when operating in a first mode, and when operating in a second mode, to check each monitor node to be joined in a short-range wireless network using the network configuration 
 	However, in related art, Wei teaches a manager storage storing network configuration information; and a manager controller configured to store the network configuration information in the manager storage when operating in a first mode (Col 5, lines 5-13, …..When the network device 100 is in AP mode (first mode) and the network environment configuration does not exist, the access point module 120 detects whether a master access point having the network environment configuration exists; when the master access point exists, the access point module (manager node) 120 receives the network environment configuration from the master access point and stores the network environment configuration), and when operating in a second mode (STA mode) (Col 5, lines 35-50, …..When the network device 100 is in STA mode and the network environment configuration does not exist, the station module 130 detects other network device 100 having the network environment configuration and in AP mode, and then interconnects with the detected network device 100 to receive the network environment configuration from the interconnected network device 100 and stored the received network environment configuration). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Wei’s teaching about a manager storage storing network configuration information; and a manager controller configured to store the network configuration information in the manager storage when 
 	The combination of Sayana and Wei fail to teach when operating in a second mode to check each monitor node to be joined in a short-range wireless network using the network configuration information and to establish the short-range wireless network for receiving battery data along with each checked monitor node by using at least one of the first wireless communication unit and the second wireless communication unit.
 	However, in related art, Li teaches when operating in a second mode to check each monitor node to be joined in a short-range wireless network using the network configuration information (Paragraph [0103]…… transmitting the configuration information of the wireless LAN to the checking device comprises: the terminal device transmitting the configuration information of the wireless LAN to the checking device through a mobile telephone communication network; or the terminal device being connected to the wireless LAN according to the configuration information of the wireless LAN, transmitting the configuration information of the wireless LAN to the checking device in the form of encryption through the wireless LAN). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Li’s teaching about when operating in a second mode to check each monitor node to be joined in a short-range wireless network using the network configuration information with Sayana’s and Wei’s invention in order to securely accessing a network (See Li, Abstract).  

 	However, in related art, Maruyama teaches establish the short-range wireless network for receiving battery data along with each checked monitor node by using at least one of the first wireless communication unit and the second wireless communication unit (Paragraph [0025, 0030, 0060, 0077, 0123, and 0148], especially Paragraph [0060] teaches  Among the above, in the manual connection and in the first connection of the day in the automatic communication connection regarding the date/time obtaining operation, the above-described battery history information 432 is transmitted from the electronic timepiece 40 to the smartphone 10. That is, the smartphone 10 obtains the battery history information 432 at least once a day (every information update term). The frequency that the battery history information 432 is obtained is not limited to the above, but it is set so that the interval is equal to or shorter than the maximum obtainable time of the battery history information 432). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Maruyama’s teaching about establish the short-range wireless network for receiving battery data along with each checked monitor node by using at least one of the first wireless communication unit and the second wireless communication unit with Sayana’s, Wei’s, and Li’s invention in order to estimate a battery remaining amount .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sayana et al. (US 2010/0238984) in view of Wei (US Patent #10,148,494) in view of Li et al. (US 2016/0057161) in view of Maruyama (US 2017/0288433), and further in view of Yousefi et al. (US 2012/0106544). 
 	Regarding claim 12, the combination of Sayana, Wei, Li, and Maruyama fail to teach the manager node of claim 6, wherein the manager node is equipped in a vehicle, and when the network configuration information is changed and a mode of the vehicle is an accessory (ACC) mode, the manager controller stores the changed network configuration information in a non-volatile memory of the manager storage to update the network configuration information.
 	However, in related art, Yousefi teaches the manager node of claim 6, wherein the manager node is equipped in a vehicle, and when the network configuration information is changed and a mode of the vehicle is an accessory (ACC) mode, the manager controller stores the changed network configuration information in a non-volatile memory of the manager storage to update the network configuration information (Claims 9 and 11, especially claim 11, teaches the vehicle network link module of claim 9 further comprises: a network topology database for storing the plurality of pre-determined spanning tree configurations; and wherein the link manager processing module is further operable to: receiving updated spanning tree configuration information; and update the network topology database in accordance with the update spanning tree configuration information). Therefore, it would have been obvious to one . 
Allowable Subject Matter
Claims 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claim 13, the prior art of record, specifically Maruyama (US Patent Application Publication #2017/0288433) teaches a monitor node comprising: a wireless communication unit configured to perform wireless communication with a manager node; a monitor storage storing joining information; and a monitor controller configured to store the joining information in the monitor storage when operating in a first mode (Paragraph [0025], teaches the communication system transmits and receives information by connection of communication one-to-one using short distance wireless communication such as Bluetooth (registered trademark) between an electronic timepiece 40 (an external device to a smartphone 10) and an electronic device such as a smartphone 10 (predetermined external device to an electronic timepiece 40). [0030], teaches the RAM 43 provides a working memory space to the CPU 41 and stores temporary data and various setting data. The setting data stored in the RAM 43 includes connection destination information 431 which is information regarding the external device which is the communication connection party communicating with the electronic timepiece 40 by Bluetooth and battery history information 432 which holds in an array time series data of the BLD value (time series information regarding output voltage) according to the measuring value by the voltage detecting circuit 551 of the output voltage from a battery 552 of the power supplying unit 55), 
However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach when operating in a second mode, to set a dedicated slot in a data frame on the basis of dedicated slot information included in the joining information, to establish a short-range wireless network along with the manager node by setting a communication channel for the wireless communication unit on the basis of channel identification information included in the joining information, and to transmit battery data to the manager node during the set dedicated slot
Dependent claims 14-18 are allowed for the same reason.
Claims 2-5, 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Regarding claim 2, the prior art of record fails to teach the wireless battery management system of claim 1, wherein, when the manager node operates in the first mode, the manager node stores the network configuration information including dedicated slot information about each monitor node joining in the short-range wireless network and identification information about each of a primary channel and a secondary channel which are used to form the short-range wireless network, and when the monitor Regarding claim 7, the prior art of record fails to teach the manager node of claim 6, wherein the manager controller sets a communication channel for the first wireless communication unit as the primary channel, sets a communication channel for the second wireless communication unit as the secondary channel, based on identification information about each of the primary channel and the secondary channel included in the network configuration information, and the manager controller identifies a dedicated slot for each monitor node in a data frame based on dedicated slot information about each monitor node included in the network configuration information. 	Regarding claim 8, the prior art of record fails to teach the manager node of claim 6, wherein, when the manager node operates in the first mode, the manager controller broadcasts a joining request message by using at least one of the primary channel and the secondary channel, assigns the dedicated slot for each monitor node which has responded to the joining request message, generates the network configuration information including the identification information about the primary channel, the identification information about the secondary channel, and the dedicated slot information about each monitor node, and stores the generated network configuration information in the manager storage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 2014/0087686), Aso et al. (US 2013/0005387), Tahara .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132